Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10, 12 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Messere (U.S. Patent Pub. No. 2009/0114928) of record, in view of Deppiesse .
	Regarding Claim 1
	FIG. 1 of Messere discloses a light emitting decoration system [0138], comprising: a first substrate (1b) having light transmittivity and flexibility, a conductor layer (2b) formed on the first substrate; a second substrate (1a) having light transmittivity and flexibility, wherein the second substrate is arranged to face the first substrate; a plurality of light emitting elements (4) including an electrode [0011] connected to the conductor layer, being arranged between the first substrate and the second substrate into the shape of a matrix having four or more rows and four or more columns (FIG. 16), and a distance between the light emitting elements adjacent to each other in each of a column direction and a row direction being 2.0 cm [0073]; an intermediate resin layer (3) having light transmittivity and flexibility [0114], and including the plurality of light emitting elements arranged between the first substrate and the second substrate; and a lighting device having individual line patterns so that one of the light emitting elements is turned on and the other is turned off [0318]; wherein the light emitting elements are recognized as a pattern when the light emitting elements are turned on (inherent due to emission of light). With respect to “being 2.5 cm to 3.2 cm”, said distance is related to the size and quality of the decoration system and costs. Therefore, said distance is considered to be a result effective variable. The claim to a specific distance therefore constitutes an optimization of ranges. In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the parameters as claimed, In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). MPEP 2111.02.
Messere fails to explicitly disclose “an object is visible through the first substrate and the second substrate when the light emitting elements are turned off”; “the object is visible in a case where the first substrate and the second substrate are bent in a radius of 20 cm and the light emitting elements are turned on”; and “the object is visible from a position that is separated from the object by 0. 6m to 2.0 m”.
	However, the recitations “an object is visible through the first substrate and the second substrate when the light emitting elements are turned off”; “the object is visible from a position that is separated from the object by 0. 6m to 2.0 m” are only statements of the inherent properties of the transparent device. The transparent device of Messere (Para. 45, 58, 197, 199 and 319) is a substantially identical to the device of the claimed invention. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Messere, as taught by Deppiesse. The ordinary artisan would have been motivated to modify Messere in the above manner for the purpose of flexible decoration (Para. 25 of Deppiesse).
	
	Regarding Claim 10
	Deppiesse discloses a variety of configurations where the first substrate and the second substrate are bent to surround the light emitting element.
	

	The limitation “light from the light emitting element is diffused in the first substrate and the second substrate, and the resin layer due to a transparency” is an inherent property of the materials. Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01

	Regarding Claim 13
	FIG. 2 of Messere discloses the electrode of the light emitting element (4) is connected to the conductor layer (2) through a bump (41, 42), and wherein light from the light emitting element is reflected on the electrode and the bump (inherent for interface of materials with different index of refraction).
	
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Messere and Deppiesse, in view of Maki (U.S. Patent Pub. No. 2016/0013376) of record. 
	Regarding Claim 9
	Messere as modified by Deppiesse discloses Claim 1. 
Messere as modified by Deppiesse fails to explicitly disclose “a transmittance of the intermediate resin layer including the conductor layer is greater than or equal to 80%”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Messere, as taught by Maki. The ordinary artisan would have been motivated to modify Messere in the above manner for the purpose of improving visibility.	

Response to Arguments
Applicant's arguments with respect to Claim 1 have been considered but they are not persuasive. With respect to “being 2.5 cm to 3.2 cm”, said distance is related to the size and quality of the decoration system and costs. Therefore, said distance is considered to be a result effective variable. The claim to a specific distance therefore constitutes an optimization of ranges. In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the parameters as claimed, since it has been held that Art. 52(1). If, however, that property is put to practical use, then this constitutes an invention which may be patentable. For example, the discovery that a particular known material is able to withstand mechanical shock would not be patentable, but a railway sleeper made from that material could well be patentable. To find a previously unrecognised substance occurring in nature is also mere discovery and therefore unpatentable. However, if a substance found in nature can be shown to produce a technical effect, it may be patentable. An example of such a case is that of a substance occurring in nature which is found to have an antibiotic effect. In addition, if a microorganism is discovered to exist in nature and to produce an antibiotic, the microorganism itself may also be patentable as one aspect of the invention. Similarly, a gene which is discovered to exist in nature may be patentable if a technical effect is revealed, e.g. its use in making a certain polypeptide or in gene therapy. Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art. MPEP 2145.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892